Citation Nr: 1119992	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

The Veteran requested an in-person decision review officer (DRO) hearing, which hearing was held in January 2008.  A transcript of such hearing has been associated with the claims file.

In December 2009, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and the Veteran's claim is returned to the Board for further appellate review.

As explained in the December 2009 Remand, the Board considered whether the issue of entitlement to service connection for an acquired psychiatric disorder should be read more broadly to include service connection for PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case is distinguishable, however, in that the RO properly developed the Veteran's separate claim for PTSD and issued a May 2008 rating decision that denied the claim based on a lack of evidence of a current diagnosis of PTSD.  The Veteran was properly notified of the denial and of how to perfect an appeal, and he chose not to do so.  Thus, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, it has been specifically denied by the RO, and the Veteran never appealed that denial.  The Board therefore finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.



FINDING OF FACT

The Veteran is not shown by the most probative evidence of to have an acquired psychiatric disorder, other than PTSD, that is related to service, to include as secondary to a service-connected right knee disability.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, other than PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated July 2006 fully satisfied the notice requirements of the VCAA.  The July 2006 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The Board also notes that the Veteran's claim was later adjudicated by way of a November 2006 RO rating decision.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim, the Veteran was provided with a VA psychiatric evaluation in September 2006.  In December 2009, the Board remanded the Veteran's claim so that he could be afforded a new VA examination because the September 2006 VA examiner based his opinion, in part, on finding that the Veteran had a history of an adjustment disorder that had since resolved, whereas subsequent VA treatment records reflected a current diagnosis of an adjustment disorder.  Pursuant to the Board's December 2009 remand, the Veteran was afforded a new VA examination in February 2010.   The Board finds the February 2010 VA examination report to be thorough and adequate upon which to base a decision with regard to this claim.  The VA examiner reviewed the claims file, personally interviewed the Veteran, noted the Veteran's reported history, answered the questions posed by the Board in its remand, and provided thorough reasoning for his conclusions.  The Board also finds, therefore, that there has been more than substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or a disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 C.F.R. § 3.303(b) (2010).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  Id.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

VA regulations also provide that service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that his service-connected right knee disability caused him to acquire a psychiatric disorder.  See Form 21-4142, June 2006.  The Board acknowledges that the Veteran has been service connected for a right knee disability since November 1975.  See RO Rating Decision, May 1976.  He asserts that the pain from his right knee wakes him up during the night and causes him to be "crabby," "grumpy," and "have a short fuse."  In the alternative, the Veteran asserts that his psychiatric disorder began in service or is otherwise related to service.  See Form 21-4138, January 2007.  

VA treatment records dated April 2005 through January 2008 reflect that the Veteran has been followed for diagnosed "adjustment disorder with anxiety."  See VA MHC Treatment Records, April 2005, October 2006, November 2006, February 2007, and January 2008.  Clearly, therefore, the Veteran has a current acquired psychiatric disorder, to include an adjustment disorder.

The Board will now address whether the Veteran's acquired psychiatric disorder is related to service.

As an initial matter, the Veteran's service treatment records are silent as to any complaints or treatment for any psychiatric symptoms.

Six VA examination reports dated January 1976, April 1976, March 1989, June 1991, November 1992, and May 2007 relating specifically to the Veteran's right knee reflect no complaints of any mental condition.

The earliest record of complaint is a February 1991 VA treatment record, which reflects that the Veteran reported he was mourning the loss of a girlfriend.  

A month later, a March 1991 VA treatment record reflects that the Veteran reported feeling very down due to a friend having committed suicide.

An April 1992 VA treatment record reflects that the Veteran was evaluated for depression at the advice of his lawyer because he intended to file a workman's compensation claim alleging that he suffered from depression as a result of a work-related back injury that occurred in 1988.  The VA psychiatrist opined that the Veteran presented no evidence of a major depression.  While the Board acknowledges that the report includes notations of the Veteran's history of back injuries at work as well as his right knee injury in service, the Board notes that there is no indication in the report that the Veteran had a mental condition relating to his right knee disability.

A November 1992 VA record reflects that the Veteran was diagnosed with dysthymia "related to his being rejected by his girlfriend."

Private treatment records prepared by Dr. A.H. dated from December 1998 to April 1999 reflect that the Veteran was treated for diagnosed depression, and later, diagnosed "mood changes in an individual with a possible history of past adult ADD and depression."  The Veteran reported stress related to his divorce and working long hours, as well as back pain, but never reported any knee problems.  See Private Treatment Records, December 1998, January 1999, February 1999, April 1999 (crying at night about work-related stress).

An August 1999 VA treatment record reflects that the Veteran reported that he had been let go from his employment, and that he had stress due to his divorce and related litigation.  The VA physician noted that "[he] attributes most of his problems to his previous employers or his wife."  A diagnosis of "possible adjustment disorder with depressed mood versus intermittent explosive disorder" was noted.  Again, although neck pain was noted, no notation was made regarding any knee problems.  See also VA Treatment Records, September 1999 and October 1999.  Likewise, a March 2000 VA treatment record reflects that the Veteran continued to report problems with his relationship with his ex-wife and his children, and a diagnosis of adjustment disorder and explosive disorder was recorded.

VA treatment records dated January 2001 through December 2007 reflect that the Veteran continued to report stress relating to his ex-wife, his children, and work-related issues.  See, e.g., VA Treatment Records, January 2001 ("continues contentious relationship with ex-wife"), November 2002 ("lost temper with his kids. . . has at this time pressure at work."), March 2004 ("fired approximately three times [in nine months] from trucking jobs"), April 2005 ("primary current stressor is custody of his two kids"), January 2006 ("primarily grappling with anger and thoughts that his wife is harming him and the kids through things she says about him to others"), and November 27, 2006 (discussed changing jobs frequently due to anger and behavior as well as his relationship with his ex-wife and kids).

A February 2010 VA examination report reflects that the examiner noted the Veteran's service treatment records are negative for any psychiatric history.  The examiner noted the Veteran's history of psychiatric treatment since 1991 and that these treatment records reflect that the Veteran reported girlfriend troubles, marital problems, child custody and parenting issues, and work-related problems.  The Veteran reported currently experiencing symptoms of stress and depression, and that his depression can last 1-2 days.  He described difficulties he had recently driving a truck until 2006, and more recently, difficulties with litigation involving his ex-wife and kids.  The examiner noted that the Veteran was currently being followed for diagnosed adjustment disorder with anxiety and a history of intermittent explosive disorder, and likewise recorded a diagnosis of adjustment disorder with disturbance of both mood and behavior, chronic, moderate severity.  The examiner opined that the Veteran's adjustment disorder was less likely than not related to service, and less likely than not caused or aggravated by his service-connected right knee disability.  The examiner noted that none of the Veteran's treatment records reflect that he ever reported that his symptoms were related to service or his right knee.  In fact, the examiner specifically noted that the Veteran had complained of his neck, low back pain, osteoarthritis, and GERD, but not his right knee.  Rather, the examiner noted that the Veteran's treatment records consistently reflect that his ex-wife and children are his primary stressors.  The examiner also recorded a diagnosis of a personality disorder not otherwise specified with cluster B traits, and opined that the Veteran had a long history of maladaptive coping due a chronic personality disorder that results in symptoms of his adjustment disorder, primarily his disturbance in mood such as his depression, and disturbance in his behavior, including his history of acting out.  The examiner further reasoned that the Veteran's symptoms are in response to his situational stressors such as his conflictual relationship with his ex-wife and their custody battles, and, again, his poor coping skills that are a function of his chronic personality disorder.  

The Board finds all of the above treatment records as well as the VA examiner's opinion to be the most probative evidence of record with regard to whether the Veteran's acquired psychiatric disorder was caused or aggravated by his right knee condition or otherwise related to service.  In light of the fact that all of the above treatment records relate the Veteran's psychiatric problems to his problems with his ex-wife, divorce, children, and employment, and in light of the VA examiner's opinion that the Veteran's adjustment disorder was primarily related to issues with his ex-wife and children as well as maladaptive coping skills due to a personality disorder, and less likely than not related to service, the Board finds that the overwhelming weight of competent and probative evidence of record is against granting the Veteran's claim for service connection.  The Board notes that the February 2010 VA examiner's conclusions are in large part consistent with those reached during the earlier September 2006 VA examination insofar as the Veteran's adjustment disorder was found at that time to be unrelated to his service-connected knee disability, and more likely due to marital and custody issues.  There is simply no evidence, other than the Veteran's own assertions, that his psychiatric disorder is related to his right knee disability or service.

The Board acknowledges the Veteran's lay statements to the effect that his right knee problems caused his psychiatric disorder and, in the alternative, that his psychiatric disorder had its onset in service or is otherwise related to service.  However, in light of all of the contrary statements made by the Veteran for the purpose of mental health treatment, as reflected in all of the above discussed treatment records spanning about 20 years, the Board finds the Veteran's assertions in this case that his problems are due to service to be not credible, and, therefore, to have little probative value.  The Board finds more probative the statements made by the Veteran to clinicians regarding his stressors (being his ex-wife, children, work, etc.), as statements made for the purpose of treatment are particularly trustworthy.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds this case distinguishable in that there are about 20 years of mental health treatment records in the claims file that lack either lay statements or clinical findings linking the Veteran's psychiatric disorder to his right knee disability or service.  As discussed, the Veteran himself consistently reported, as noted in those records, that issues such as his ex-wife, divorce, children, and employment were the underlying cause of his symptoms.

The Board also acknowledges that the Veteran testified at the January 2008 DRO hearing that he was unaware that he had any mental illness until after he stopped using illegal drugs and alcohol in 1987, and that he testified that he did not seek mental health treatment until after that time.  The Board notes, however, that all of the subsequent VA treatment records reflect that the Veteran reported that his stressors included his divorce, children, and employment, as well as certain above noted physical conditions wholly unrelated to any service-connected disability (including migraine headaches, neck pain, back pain, prostate problems, and GERD), but never his right knee.  In light of the above, the Board finds the Veteran's statements to the effect that his right knee problems caused his psychiatric disorder and, in the alternative, that his psychiatric disorder had its onset in service or is otherwise related to service to have no probative value.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107 (West 2002).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, as secondary to a service-connected right knee disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


